PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Seshan
Application No. 15/296,036
Filed: 18 Oct 2016
For: USER INTERFACE FOR CONTACTS MANAGEMENT AND COMMUNICATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed February 23, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional application listed in the concurrently filed Application Data Sheet (“ADS”).

The petition under 37 CFR 1.78(c) is DISMISSED.

In addition, while considering the present petition, it was discovered that applicant completed the Filing By Reference section of the October 18, 2016 ADS. A reference filing statement made in an ADS upon filing the application cannot be rescinded in view of language of 35 U.S.C. 111(c). Specifically, 35 U.S.C. 111(c) provides that a reference made in an ADS upon the filing of an application to a previously filed application shall, as prescribed by the Office, constitute the specification and any drawings of the subsequent application for purposes of a filing date. 

Since applicant listed Application No. 62/265,466, filed December 10, 2015, in the Filing By Reference section of the October 18, 2016 ADS, the specification and drawings of the present application are the specification and drawings from Application No. 62/265,466. In other words, the intended application papers filed on October 18, 2016 are not the application papers for Application No. 15/296,036. 

Further explanation of this filing date issue, including next steps for applicant, follows the discussion of the petition under 37 CFR 1.78(c).


PETITION UNDER 37 CFR 1.78(c)


A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not satisfy items (1) and (3) above. 

With respect to (1): The reference in the ADS, filed February 23, 2022, is not acceptable because applicant did not make all required changes to the information of record.

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:
(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II. CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The October 28, 2016 filing receipt reveals the domestic priority information of record in the Domestic Priority data as claimed by applicant section. It states, “This appln claims benefit of 62/264,466  12/08/2015.”  Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c), relative to the most recent filing receipt, not a previously filed ADS.  

The Office auto-filled information for the incorrect provisional application number provided by applicant in the ADS, filed October 18, 2016. The incorrect filing date for Application No. 62/264,466 must be removed via strike-through, and the correct filing date for Application No. 62/265,466 must be added via underlining. 

None of the information presented in February 23, 2022 ADS has been entered into Office databases. If reconsideration of this decision is desired, please carry forward all the markings in the February 23, 2022 ADS to a future-filed ADS and make the additional changes detailed above.

With respect to (3) above:  Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

Petitioner must explain the delay between the date the benefit claim was due, Tuesday, February 21, 2017, and the date a proper benefit claim was filed.  

Petitioner must explain why the initial petition was not filed until February 23, 2022. What date and under what circumstances did petitioner discover there was a problem with the benefit information? When was the petition filed relative to that date?

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

If reconsideration of this Rule 78(c) decision is desired, applicant should file a renewed petition under 37 CFR 1.78(c) (no additional petition fee due), an ADS setting forth a proper benefit claim in compliance with 37 CFR 1.76(c)(2), and a sufficient explanation of the circumstances surrounding the delay that establishes that the entire delay was unintentional. 


APPLICATION NO. 15/296,036 WAS FILED BY REFERENCE


On October 18, 2016, applicant filed the above-identified application, which included a specification (28 pages), claims (5 pages), an abstract, drawings (11 sheets), an inventor’s declaration, and an ADS. Applicant completed the Filing by Reference section of the ADS submitted on October 18, 2016, and thereby, filed the present application by reference under 35 U.S.C. 111(c) and 37 CFR 1.57(a).  By completing the Filing by Reference section of the ADS, applicant specified for the purpose of a filing date, the description and any drawings of the present application were replaced by the reference to U.S. provisional Application No. 62/265,466, filed December 10, 2015. Applicants did not include a proper benefit claim to prior-filed Application No. 62/265,466, filed December 10, 2015, in the Domestic Benefit/National Stage Information section of the ADS submitted on filing. 

Unfortunately, the Office did not recognize that the application was filed by reference during pre-examination processing. As a result, the intended application papers were processed in error and examination ensued.

On February 23, 2022, applicant filed a petition under 37 CFR 1.78(c) that was accompanied by an ADS with the information in the Filing By Reference section struck-through. This prompted a review of the application and resulted in the discovery that the application was filed by reference on October 18, 2016.

It is not possible to rescind a filing by reference. A reference filing statement made in an ADS upon filing the application cannot be rescinded in view of language of 35 U.S.C. 111(c). Specifically, 35 U.S.C. 111(c) provides that a reference made in an ADS upon the filing of an application to a previously filed application shall, as prescribed by the Office, constitute the specification and any drawings of the subsequent application for purposes of a filing date. Therefore, the statute prohibits the rescission of a filing by reference, even if made inadvertently, by submitting a corrected ADS in which the reference filing information is deleted or stricken through. This is true even if an applicant specifies an application number, filing date, or intellectual property authority or country of an application other than the application number, filing date, or intellectual property authority or country of the intended previously filed application on the ADS (i.e., the applicant mistypes the application number, filing date, or intellectual property authority or country on the ADS).

In summary, the intended application papers for Application No. 15/296,036 were replaced by the application papers from Application No. 62/265,466 because applicant completed the Filing By Reference section of the October 18, 2016 ADS. 

Application No. 15/296,036 will be returned to the Office of Patent Application Processing to be re-processed as an application filed by reference, and a Notice to File Missing Parts will be issued. 

Applicant has two options at this point. Option 1 is the preferred option.

Option 1:  File a Petition Under 37 CFR 1.182 for the Office to process and examine the application papers submitted on October 18, 2016

If applicant wishes for the Office to process and examine the application papers submitted on October 18, 2016, applicant may file a petition under 37 CFR 1.182 with $210 petition fee, directed to Application No. 15/296,036, requesting the Office remove the specification (including claims and abstract) and drawings filed on October 18, 2016, from this application file; accord those papers the status as a separate application by placing them in a new file wrapper; and assign a new application number with a filing date as of the date those papers were submitted in the original reference filing application.  

Applicant must also submit a marked-up version of an ADS (with all information underlined because the ADS would be filed after the filing date of the new application) for the new application.1 Applicants should leave the Filing by Reference blank. Applicant should not include a domestic benefit claim to Application No. 62/265,466, filed December 10, 2015, in the Domestic Benefit/National Stage Information section because a proper benefit claim was not filed within 4 months of October 18, 2016.

The new application will have a filing date of October 18, 2016 and consist of the intended application papers filed on October 18, 2016 only. The Office actions and papers filed by applicant in Application No. 15/296,036 will not be moved to the new application because the application erroneously filed by reference is a proper application, even though the way it was processed was not proper, and the prosecution occurred in Application No. 15/296,036. 

It should not be that difficult for applicant to get the newly created application to the same point in prosecution as Application No. 15/296,036 is currently. Applicant can simply file a preliminary amendment that amends the claims to correspond to the claims now pending in Application No. 15/296,036.  This option would effectively bring applicant to the point of prosecution before the petition was filed and the issue with respect to the filing by reference was recognized.  

The granting of a petition under 37 CFR 1.182 will not result in the transfer of any fees. 

If applicant pursues option 1, applicant could simply not respond to the future-issued Notice to File Missing Parts that will be mailed once the 15/296,036 application is reprocessed as an application filed by reference. This would result in abandonment of the 15/296,036 application.  

Option 2:  Continue with the 15/296,036

Option 2 is not recommended.

Once the application is reprocessed as an application filed by reference, if applicant wants to continue with the 15/296,036 application, applicant would need to respond to the future-issued Notice to File Missing Parts including paying the surcharge, filing a copy of the provisional application (specification, including abstract, and drawings) and satisfying any other requirements, in order to avoid abandonment.  Once a copy of the provisional application is submitted, the Office of Patent Application Processing (“OPAP”) would need to process those papers and OPAP may need to make additional requirements.  

The provisional application did not contain claims.  Applicant could file an amendment to add claims corresponding to the claims pending in the 15/296,036 application, however, any amendment must not introduce new matter, i.e., matter that was not contained in the provisional application.  The disclosure of Application No. 15/296,036 is limited to the specification, including the abstract, and the drawings filed in the provisional application (Application No. 62/265,466).  If applicant moves forward with option 2, applicant would need to determine whether amending the disclosure to correspond with what was submitted on October 18, 2016 would introduce new matter.  Upon a cursory review, there appears to be significant differences between the contents of the provisional application (16 pages of specification and 12 pages of drawings) and the 28 pages of specification, 5 pages of claims, and 11 pages of drawings submitted on October 18, 2016. 

Please note that selecting option 2 would result in the application contents including Office actions and papers filed by applicant that would need to be disregarded, which would likely cause confusion.  

Application No. 15/296,036 is being returned to OPAP to be processed as an application that was filed by reference.  OPAP will mail a Notice to File Missing Parts requiring submission of the surcharge and a copy of the referenced application, Application No. 62/265,466. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions 
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should not identify an application number in the upper right corner of the heading of the future-filed ADS because it is intended for the newly created application and will be moved to that application upon the granting of a petition under 37 CFR 1.182.